Russell, C. J.
Although it appears from the bill of exceptions that this case was the “second hearing of this cause,” the only exception urged in the brief of counsel for the plaintiff in error is that the trial court erred in hearing the case over the objection of counsel that it had not been set for a hearing at that term and on that particular day as provided by section 21 of the act creating the municipal court of the city of Macon (Acts 1913, p. 250), it being insisted that a claim filed by certain other parties to the property in question, and which admittedly had been previously dismissed, was the case set for hearing. It is not contended that the plaintiff in error was not ready for trial, nor does it appear that any motion for continuance upon any legal ground was addressed to the trial judge. In the absence of anything appearing to the contrary, it will be presumed that the case had been continued at the first hearing “for good cause shown,” as provided by the above-cited section, and that the cause was tried at a subsequent term in its regular order. Judgment affirmed.